Citation Nr: 1230998	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected dysthymic disorder, evaluated as 10 percent disabling prior to October 27, 2010, and as 30 percent thereafter.  

2.  Entitlement to an increased rating for service-connected hemorrhoids, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a hearing before the Board in June 2011.  A transcript has been associated with the claims folder.  

During the pendency of the appeal, the Veteran raised the issue of entitlement to a TDIU.  By a November 2005 rating decision the RO denied the claim and informed the Veteran of the determination.  The Veteran expressed disagreement with that determination; however, following a Statement of the Case he did not file a Substantive Appeal.  Although there is nothing in the record to indicate that the issue has been raised again (either by the Veteran or by the record in general), in light of the Board's grant of an increased rating for his mental disorder, the TDIU issue is referred to the RO for any appropriate action.

This appeal was previously before the Board in September 2011, at which time it was remanded to obtain outstanding records, to afford the Veteran examinations, and for the issuance of a Supplemental Statement of the Case.  VA treatment records were obtained, and the Veteran was afforded examinations for his dysthymic disorder and hemorrhoids, and the issues were readjudicated in July 2012.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

1.  The Veteran's dysthymic disorder is characterized by symptoms such as anger, irritability, restricted affect, impaired short term memory and isolation, and results in reduced reliability and reduced productivity.  

2.  The Veteran's hemorrhoids are characterized by symptoms such as fecal leakage and itchiness, such that a stool softener, suppositories and Preparation-H are used; however, they do not have persistent bleeding with secondary anemia and fissures.  


CONCLUSIONS OF LAW

1.  Throughout the course of this appeal, the criteria for a disability rating of 50 percent, but no higher, for the Veteran's dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for a rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In July 2005 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice regarding an increased rating for service-connected hemorrhoids was issued prior to the November 2005 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, in the present case, complete notice regarding an increase for service-connected dysthymic disorder was not issued prior to the May 2005 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claim on several occasions, most recently in July 2012.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA treatment records have been obtained.  The Veteran has also been afforded VA medical examinations on several occasions, most recently in October 2011.  The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal, and are adequate for purposes of this appeal.  

The Veteran was afforded the opportunity to testify before the Board in June 2011.  During the Board hearing and discussion held off the record, the judge explained the issue on appeal, and asked questions designed to elicit additional information or evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.  

Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Dysthymic Disorder

Dysthymic disorder is rated under Diagnostic Code (DC) 9411, which provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication. 

A 30 percent rating is provided for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Hemorrhoids

Hemorrhoids are rated under Diagnostic Code 7336, for internal or external hemorrhoids.  This Code provides a noncompensable rating for mild or moderate hemorrhoids, a 10 percent rating for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue or evidencing frequent recurrences; and a 20 percent rating for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Applicable Facts

Dysthymic Disorder

VA treatment records from 2003 to 2005 show that the Veteran experienced mental health symptoms such as a depressed mood and blunted affect (although he was able to joke appropriately).  His treatment included medications such as Trazadone and Venlafaxine.

In May 2004 the Veteran reported that he experienced trouble sleeping, and fought in his sleep, and explained that he had punched the wall and his wife in his sleep prior to diving from the bed.  He indicated that his wife informed him that he yelled and thrashed around in his sleep.  He reported that he felt tired and this affected his job performance, and caused difficulty concentrating.  

In relation to his claim for an increased rating for dysthymic disorder, the Veteran was afforded a February 2005 VA psychiatric examination.  The Veteran reported no hospitalizations for treatment of a psychiatric disorder, although he continued treatment at the outpatient clinic, and was prescribed Venlafaxine, Effexor, and Trazadone, which caused lingering drowsiness throughout the day.  He reported experiencing depression and difficulty sleeping, and was concerned with family difficulties, including his relationship with a woman other than his wife.  He specifically reported being apathetic about life and experiencing a general loss of enthusiasm, but did not report social impairment.  He was in the process of retiring from work.  

The examiner noted no impairment of thought process or communication, in spite of being somewhat curt, and no evidence of delusions or hallucinations.  The Veteran's behavior was appropriate.  He had good hygiene, and was fully orientated to person, place and time.  There was no evidence of memory loss or impairment, or obsessive or ritualistic behaviors.  He had a normal rate and flow of speech and speech patterns.  There was no evidence of panic attacks, and no impaired impulse control.  The Veteran denied experiencing suicidal or homicidal thoughts.  The Veteran had depressive symptoms, and difficulties with sleeping.  The Veteran was diagnosed as having dysthymic disorder, and assessed as having a Global Assessment of Functioning (GAF) score of 65.  He was noted to have mild symptoms of depression, but to be much improved on current medications, and generally functioning well in life.  The Veteran was capable of managing his financial affairs.  

VA treatment records from 2006 to 2007 show that mental health symptoms included feeling depressed, with crying spells related to missing his ex-girlfriend and feeling distant from his wife, and experiencing difficulty sleeping with multiple awakenings throughout the night.  On a February 2007 depression screen it was indicated that the Veteran experienced severe depression.  His affect was at times tearful.  The Veteran was hospitalized overnight in February when he admitted himself for treatment at the request of his therapist because he was more tearful and depressed than usual concerning having broken up with a girlfriend of several years, and feeling conflicted because he loved his wife and she was unaware of the affair.  On admission, he was assessed as having a GAF score of 50.  At that time, he reported experiencing depressive symptoms, crying spells, loss of appetite, poor concentration, and occasional thoughts of suicide.  He later clarified that he may have thought about suicide once or twice in the past weeks but denied any intent or plan.  Regarding appetite, his report of decreased appetite referenced skipping meals that day; however, he had eaten regularly the previous day.  He reported experiencing insomnia, described as sleeping a few hours each night and having nightmares such that he thrashed and talked in his sleep.  The Veteran indicated that the only intrusive thoughts he experienced were in relation to thinking about his ex-girlfriend with her new boyfriend.  The following day, on emphasis by the psychiatrist that the facility provided acute care, and the Veteran needed care for ongoing issues, the Veteran requested to be and was discharged.  The evaluating psychiatrist indicated that the Veteran's mood was depressed and that he had a tearful affect.  His insight was poor and his judgment was fair.  She indicated that he was not suicidal or homicidal.  Diagnosis was of adjustment disorder with depressed mood, and the Veteran was assessed as having a GAF score of 70.  It was indicated that he did not meet criteria for inpatient hospitalization.  Treatment included medications such as Diphenhydramine, Doxepa, Trazodone, Risperidone, Seroquel or Chloral Hydrate for sleep and Quetiapine Fumarate and Venlafaxine for mood.  

At a November 2008 VA examination, the April 1998 examination report was reviewed, wherein the Veteran was diagnosed as having dysthymia and assigned a GAF score of 70.  In addition, the Veteran's recent hospitalization records for adjustment disorder with depression were reviewed, and noted to be relative to his break-up with a woman with whom he had an extra-marital relationship.  He was followed at the Victoria Outpatient Clinic for his declining situation, increased depression and other problems.  The examiner noted that the Veteran was initially diagnosed as having depression, not otherwise specified in 2004; however, over the course of time the diagnosis was changed from dysthymia to posttraumatic stress disorder (PTSD) beginning in May 2006.  The Veteran discussed several in-service events that impacted him, such as witnessing a pilot trapped in an airplane burn to death, and assisting with the clean-up of bodies following an airplane crash.  The Veteran had recurring and intrusive thoughts, and nightly nightmares of the incidents.  He denied night sweats and flashbacks.  He was noted to have emotional numbing, and restricted range of affect.  Irritability and anger were marked.  He reported that he was socially isolated, although he had some relationships with others, and that he used to startle easily.  He indicated that he carried a gun in his car.  The Veteran experienced emotional numbing and restricted range of affect.  He reported experiencing difficulty falling and staying asleep.  He reported that he no longer experienced an exaggerated startle response.  

He was noted to exhibit classic symptoms of PTSD, and the examiner observed that the symptoms described were consistent with the medications that the Veteran had been prescribed.  The Veteran indicated that following twenty years of working at a one-man post office, where he did not have to work with others, he retired.  Socially he was fairly isolative and avoidant, although he had some relationships with others.  He was very untrusting, and reported carrying a gun, especially out of concern that he could be caught in traffic in Houston.  Thought processes were generally logical and goal-directed, although the Veteran experienced some recurring and intrusive thoughts or memories about once a month.  The Veteran denied experiencing delusions or hallucinations.  Inappropriate behavior was not noted during the interview.  The Veteran identified having suicidal and homicidal ideations a few years earlier.  The Veteran maintained minimal personal hygiene, and was oriented in all spheres.  He experienced short-term memory difficulties, including difficulty remembering telephone numbers, names, recent events, and details.  The Veteran denied experiencing obsessive or ritualistic behavior that interfered with routine behaviors.  The Veteran's rate and flow of speech were normal.  Panic attacks were denied.   The Veteran experienced depression, and had experienced significant relational difficulties as evidenced by his divorces.  Otherwise, the Veteran reported experiencing road rage and inability to control his moods, and it was observed that his impulse control was marginal.  He indicated that he continued to have sleep problems in that his sleep was neither restful nor restorative.  

The examiner opined that the Veteran was presently in receipt of a 10 percent rating for a diagnosis of dysthymia or chronic malaise-type depression, but that the Veteran's diagnosis should be PTSD, with dysthymia as a secondary diagnosis, and that it appeared somewhat more problematic than previously described.  The examiner noted that in the Veteran's treatment there was a progression in understanding of his condition from the time of his original diagnosis to its change to PTSD.  The Veteran was assessed as having a GAF score of 60, applying equally to his PTSD and dysthymic disorders.  He was considered capable of managing his financial affairs.  Overall, there was reduced reliability and productivity due to the mental disorder signs and symptoms, anger, and irritability.  Recurring traumatic material served to interfere with directed concentration and attention, which could be problematic in job situations and in getting along with others.  Socially it was indicated that the Veteran was quite limited, to the point of being isolative.  

At an October 2010 VA psychiatric examination for mental disorders, except PTSD and eating disorders, the Veteran's history was reviewed and it was observed that he was prescribed psychotropic medication for depressive and anxiety symptoms, including current treatment with the anti-depressant, Venlafaxine.  The Veteran discussed experiencing chronic mood symptoms including mild to moderate depressed and irritable moods, tearfulness, decreased appetite, poor sleep, fatigue, difficulty making decisions, social withdrawal, and loss of interest.  

On examination, his affect was flat, and mood depressed.  In addition, suicidal thoughts were present in that the Veteran reported intermittent, passive thoughts of death but denied current suicidal plan or intent.  His recent memory continued to be mildly impaired in that he reported forgetting parts of conversations.  His immediate and remote memory appeared grossly intact.  His general appearance was clean, neatly groomed and appropriately dressed.  His psychomotor activity and speech were unremarkable.  His attitude toward the examiner was cooperative and attentive.  His attention was intact, with no significant impairment noted.  He was oriented in all spheres.  His thought process and content were unremarkable.  He did not experience delusions or hallucinations.  Regarding judgment, he understood the outcome of his behavior.  His intelligence was average, and he understood that he had a problem.  The Veteran reported experiencing poor sleep characterized by middle insomnia, and stated that even when he slept 10 to 12 hours it was nonrestorative.  He reported experiencing nightmares, and that his wife told him that he was restless in his sleep.  The examiner indicated that the Veteran's disrupted sleep contributed to daytime fatigue, increased irritability and diminished concentration.  The Veteran did not exhibit inappropriate behavior.  He interpreted proverbs appropriately.  He did not have obsessive or ritualistic behaviors, nor did he experience panic attacks.  The Veteran reported that he was frequently irritable; however, he denied any acting out or violent behaviors.  

The Veteran was again diagnosed as having dysthymic disorder and assigned a GAF score of 60.  The examiner indicated that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).  The Veteran's mood symptoms reportedly contributed to marital strain, emotional distancing, social withdrawal and loss of interest, while disrupted sleep contributed to daytime fatigue, increased irritability, and diminished concentration.  Symptoms appeared in the mild to moderate range, and would likely be associated with intermittent inability to attend to occupational tasks, although the examiner had previously noted that the Veteran was retired.  

A VA psychiatric contract examination in April 2011 again reviewed the Veteran's history of difficulty sleeping, nightmares, and intrusive memories.  In addition, it discussed his physical aggression during sleep, and physiological reactions to certain odors.  The severity of the symptoms was mild, though such symptoms were constant, continuous or ongoing.  The Veteran indicated that he did not feel like doing much, preferred to stay at home, and slept most of the day.  The Veteran discussed depressive symptoms, to include suicidal ideation, lack of motivation and interest, and such symptoms were of moderate severity, constant, continuous or ongoing.  He experienced lack of interest in activities outside of his home.  The Veteran indicated that he had not received psychotherapy in the previous year, but that he had been prescribed Cyproheptadine and Venlafaxine, and that he had been hospitalized in 2007.  The Veteran reported recent social functioning changes that included problems relating to his ex-wife, a distant relationship with his daughter, and rare participation in social activities.  He reported that he had retired 7 years earlier, and indicated that his unemployment was not due, primarily, to the effects of a mental condition.  

Mental status examination was similar to the previous reports.  Orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  There was good eye contact.  The Veteran had a flattened affect, although he reported that he felt euthymic.  Communication was within normal limits, as was speech and concentration.  Panic attacks were absent.  There was no suspiciousness.  There was no history or presence of hallucinations or delusions.  Obsessive-compulsive behavior was absent.  Thought processes were appropriate.  The Veteran was able to understand directions.  He did not have slowness of thought, nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired to a mild degree, for instance the Veteran forgot names, directions and recent events.  He reported that he sometimes forgot the day of the week.  He indicated that he wrote things down in order to remember them.  Suicidal and homicidal ideation were absent.  The Veteran experienced recurrent recollections of the event, recurrent distressing dreams, physiological reactivity to cues symbolizing the event, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, difficulty falling or staying asleep and an exaggerated startle response.  His treatment history was reviewed and included various diagnoses including PTSD, dysthymic disorder, alcohol abuse by history, severe depression, and adjustment disorder, and GAF scores as low as 60.  

The examiner diagnosed the Veteran as having PTSD, according to the DSM-IV criteria and related to the incidents described above, and also noted diagnoses of dysthymic disorder and alcohol abuse, in remission.  The examiner noted that the multiple diagnoses were related and the secondary diagnosis did not represent a progression of the primary diagnosis because it was more likely than not that the depression was a progression of the PTSD.  The Veteran was noted to have had problems with guilt after the in-service incidents.  The examiner concluded that the symptoms of each mental disorder could not be delineated from each other, and that there were overlapping symptoms between the two diagnoses.  Specifically, the problems with sleep and lack of interest were both symptoms of PTSD and depression.  The substance abuse disorder was, however, a separate and distinct entity.  Effects on employment were minimal, and the Veteran remained capable of managing his finances.  He had difficulty with daily living activities, and his symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  He had difficulty establishing work, school and social relationships, including family relationships, and an inability to perform recreational or leisurely pursuits because he lost interest in activities previously enjoyed.  The Veteran was divorced and had a distant relationship with his daughter.  The examiner indicated that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally the Veteran was functioning satisfactorily with routine behavior, self care and normal conversation.  

At his June 2011 hearing, the Veteran indicated that he had recently sought VA treatment for his sleep problems, including nightmares, and fighting in his sleep.  The Veteran indicated that he was prescribed medication to assist in sleeping, but that it caused him to be drowsy the following day.  The Veteran indicated that his treatment was on-going, and that he had seen his psychiatrist as recently as two weeks prior to the hearing.  In addition, the Veteran explained that with the exception of his wife, he did not have friends because he had difficulty connecting with others.  In particular, he did not have a close relationship with his grandchildren, because he had reportedly been mean to them.  He described experiencing feeling useless, such that he was not motivated to get out of bed in the morning.  

Pursuant to a remand, VA treatment records through September 2011 were obtained, and show that the Veteran's mental health treatment included Temazepam for sleep, and Venlafaxine for mood.  He indicated that he was experiencing sleep difficulties such that he continued to sleep separately from his wife.  He was assessed as having a GAF score of 60.  

The Veteran was afforded another VA psychiatric examination in October 2011, wherein it was indicated that his symptoms of re-experiencing, avoidance/numbing, and increased arousal were generally associated with PTSD, and symptoms of depressed mood and less interest in activities were associated with dysthymic disorder.  The examiner, however, also indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The Veteran was assessed as having a GAF score of 62, with all mental diagnoses causing occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms were controlled by medication.  The examiner indicated that it was not possible to differentiate what portion of the indicated level of occupational and social impairment was attributable to each diagnosis.  He then explained that there was no occupational impairment, although there was some mild social/family impairment due to both dysthymia and PTSD in that the Veteran was distant from others, but had a couple of friends, and attended church.  

The examiner reviewed the Veteran's mental health history, including his April 2011 examination wherein he reported feeling depressed 3 or 4 days of the previous 30 due to houseguests.  He also reported less interest in activities but was unsure if this was less interest or lack of time.  His appetite was good, and energy and concentration were all right, and he denied feelings of worthlessness or thoughts of suicide.  He continued to experience problems with sleep that appeared to be largely related to PTSD, and was told that he threw fits, screamed, and cussed in his sleep.  The Veteran's dysthymia appeared to be fairly well controlled with Venlafaxine.  

The Veteran's current stressors included that his wife's son and ex-husband, who had mental health and physical issues, were staying with them.  His symptoms included a depressed mood, anxiety, and chronic sleep impairment.  The Veteran was capable of managing his financial affairs.  The examiner opined that he was in agreement with the last examiner's opinion in diagnoses, but would assess the Veteran's dysthymia a little higher, a 62, because his depressive symptoms appeared fairly well controlled by medication.  The Veteran had a good relationship with his wife.  He had a couple of friends, and got along with one of his daughters.  He kept fairly active caring for his property, with some hunting, and largely sitting on his back porch.  The Veteran reported that he stopped drinking 6 months earlier because of medication that he was taking, and that he had not resumed drinking.  The examiner indicated that, of course, the Veteran's depressive symptoms of dysthymia would vary according to what stressors were present.  For instance, medical records showed that the Veteran's depressive symptoms increased with marital, family and health stressors.  In addition, the examiner indicated that it was difficult to tease out which disorder impacted the Veteran most socially as less interest in activities and a tendency to isolate were symptoms of both dysthymia and PTSD.  The Veteran's symptoms did not appear to have had a significant impact on him occupationally when he was working and, of course, the symptoms did not have an occupational impact now that he was retired.  

Hemorrhoids

Following his claim for an increased rating, the Veteran was afforded a VA examination for his hemorrhoids in August 2005.  The examiner indicated that the Veteran experienced local leakage and some itching or burning that occurred an hour or two following a bowel movement, such that he needed to manually clean the rectal area.  The mucous drainage caused some irritation and required the use of Preparation-H rectal ointment.  The Veteran had no constipation or diarrhea.  He usually had a daily bowel movements; however, he experienced the mucous leakage approximately an hour or two later.  He did not experience involuntary bowel movement.  He did not wear a pad.  There was no bleeding or thrombosis.  His treatment involved avoiding constipation.  

On physical examination the examiner indicated that in 2002 the Veteran had a barium enema that was negative.  The space for the examiner to discuss evidence of fecal leakage was left blank.  The size of the lumen, rectus and anus was considered normal.  There were no signs of anemia or fissures.  There were hemorrhoids at the 3 o'clock position, 1 by 1 centimeters in size.  There was no evidence of bleeding.  The diagnosis was of hemorrhoids, grade 1, followed by mucus leakage following bowel movements.  The examiner indicated that the Veteran had reported that he was a farmer.  The Veteran reported that his condition was uncomfortable when he experienced fecal leakage that required cleaning due to itching and burning approximately an hour after bowel movements.  He reported that he did not soil his clothes, but that the leakage was an inconvenience both at work and at home.  

VA treatment records from 2006 and 2007 show that in February 2007 the Veteran reported experiencing hemorrhoids with leakage onto his underwear, occurring for approximately a year, with increasing frequency.  Anusol hemorrhoidal suppositories for use every 8 hours as needed for hemorrhoids were prescribed.  

The Veteran was most recently afforded a VA examination for his hemorrhoids in November 2008.  At that time, a review of his history revealed that he had an acute thrombotic hemorrhoid in 1967, which was treated with Preparation-H rectal ointment and conservative management.  The Veteran was reportedly able to control his hemorrhoids with Preparation-H and by avoiding constipation.  He reportedly had good sphincter control.  His symptoms at that time included anal itching, diarrhea, pain, tenesmus, swelling, perianal discharge, and a small amount of perianal drainage.  He reported no fecal leakage, and did not wear pads, but reported cleaning the rectal area an hour or two after a bowel movement.  In regards to his hemorrhoids, he reported no bleeding and no thrombosis.  Physical examination revealed no colostomy, no fecal leakage, normal size of the rectum and anus, no signs of anemia, no signs of fissures, and no evidence of bleeding.  Hemorrhoids were located at the 3-o'clock position, and measured 1 by .05 centimeters; however, no thrombosis was present.  The diagnosis was of mildly symptomatic hemorrhoids, located at the 3-o'clock position, with rectal discharge that required cleaning of the anal area an hour after a bowel movement, but no involuntary bowel movement.  

At his June 2011 hearing the Veteran indicated that his hemorrhoids had worsened since his most recent examination in November 2008.  He indicated that he experienced occasional pain, and increasing leakage requiring additional cleaning following a bowel movement.  He reported that he was being treated at the VA Outpatient Clinic in LaGrange, where he was given medications such as stool softeners.  He also indicated that he used Preparation-H.  The Veteran indicated that he had been told a surgery to remove his hemorrhoids might help his situation.  The Veteran reported having to clean up after himself more, impliedly from leakage.  

Pursuant to a remand, VA treatment records through September 2011 were obtained, and show that the Veteran was prescribed Docusate as a stool softener.  An April 2011 treatment note indicated that the Veteran weighed 251 pounds.  A June 2011 note indicates that the Veteran was very anemic following a surgery in March; however, it also indicates that the Veteran was gradually returning to normal.  The Veteran denied recent changes in weight or appetite at a June 2011 psychiatric evaluation.  

The Veteran was afforded an October 2011 VA examination, wherein the claims folder was reviewed.  The Veteran reported that he seldom experienced external hemorrhoids, but that he experienced internal hemorrhoids.  He reported that he had undergone two colonoscopies that detected hemorrhoids, most recently two to three years earlier.  He also reported having been offered surgical treatment for his hemorrhoids, but declining it.  

The examiner reviewed the Veteran's history of hemorrhoids, to include diagnosis in service for hemorrhoid that was protruding, nonthrombosed, external and reducible.  A February 2007 treatment note indicated that the Veteran denied abdominal pain, diarrhea, constipation, melena, or bright red blood per rectum.  Another treatment note indicated that the Veteran reported hemorrhoid leakage onto his underwear, with the onset one year previous, but increasing.  The Veteran was prescribed suppositories.  The November 2008 examination was reviewed, indicating perianal drainage, and the 2011 examiner read the note as indicating an absence of itching, diarrhea, pain, tenesmus, and swelling given that the 2008 examiner was requested to comment on current symptoms listing the above, and perianal drainage, but only indicated that there was perianal drainage.  

Following review of the Veteran's reported symptoms at his hearing, the examiner reviewed current treatment notes and indicated that treatment notes referenced the Veteran's report of colonoscopy in 2008, and presence of benign hyperplastic polyps; however, no mention of hemorrhoids, rectal pain or fecal leakage was evident in records obtained from LaGrange, dated May and June 2011.  Anticoagulation clinic notes were of record, but did not address gastrointestinal symptoms.  The examiner indicated that records show the Veteran was on Colace, however it was unclear why it had been prescribed.  The examiner indicated that the Veteran's report of symptomatology was vague; however, it included a "problem with getting wet in the anal area" occurring soon after a bowel movement, but after he finished wiping.  

The Veteran reported that he would have to wipe himself again in order to avoid soiling his underwear.  He also reported anal itching associated with this approximately 2 to 3 times monthly.  He did not report involuntary bowel movements, tenesmus or pain.  He denied experiencing rectal bleeding, a history of prolapse, fissures, or fistula.  He had not had rectal surgery.  The Veteran's treatment plan did not include continuous medication for the hemorrhoid condition.  

The examiner indicated that the Veteran did not have any of the signs or symptoms attributable to the diagnosed hemorrhoids.  The examiner specified that there were no external hemorrhoids, rather there were only skin tags.  He indicated that the Veteran had good sphincter control, with soft brown stool in rectal vault, and no evidence of active hemorrhoids, but with skin tag as noted.  No laboratory testing was performed.  The Veteran's ability to work was not impacted by his rectum or anus condition.  

Legal Analysis 

After considering the totality of the record, the Board finds the evidence supports a 50 percent disability rating throughout the course of this appeal, and no higher for the Veteran's dysthymic disorder.  The Board observes that given the varying medical opinions regarding the dysthymia in relation to PTSD and alcohol abuse, it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, and the signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the evidence demonstrates occupational and social impairment with reduced reliability and productivity.  For instance, his symptoms include flattened affect, also described as blunted or restricted; impaired short term memory described as difficulty recalling names, numbers, recent events or details; anger and irritability; sleep difficulties; depressive mood.  It was indicated that although the Veteran was retired he would have had some decreased work efficiency, and he was socially isolated.  Finally, he has been assigned GAF scores between 50 and 70, with the lower scores indicative of serious symptoms.  Although the Veteran experienced some variation in his dysthymia symptomatology, his symptoms more nearly approximate those associated with a 50 percent rating.  Though he does not meet all the criteria for a 50 percent rating, his symptomatology reflects many of the criteria.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 50 percent rating for his dysthymic disorder.  

With respect to whether the Veteran is entitled to a rating in excess of 50 percent for his dysthymic disorder, he has not demonstrated occupational and social impairment with reduced reliability and productivity in most areas, such as work, school, family relations, judgment, thinking, or mood.  For instance, the evidence does not demonstrate that the Veteran has significant impairment due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities, intermittently illogical, obscure or irrelevant speech; near continuous panic that affects the ability to function independently; unprovoked irritability with periods of violence; spatial disorientation; or neglect of appearance and hygiene.  The Veteran retired after approximately twenty years as a postmaster.  He reported familial difficulties, including divorces, extra-marital affairs, and strained relationships with his grandchildren; however, he is married and has indicated that he has some friends.  Moreover, although the Veteran has experienced suicidal ideation he has indicated no intent to act on it.  Although he is irritable and angry with marginal impulse control, he denied acting out or violent behaviors, with the exception of acting out during his sleep.  Overall, the preponderance of the evidence is against a finding of deficiencies in most areas, as would warrant a 70 percent rating.  

The Board has also considered the Veteran's lay statements that his dysthymia and hemorrhoid disabilities are worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's dysthymia and hemorrhoid disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be most probative.  

The Board has considered whether to issue staged ratings, but finds them not appropriate under the circumstances.  

Overall, the evidence is at least in balance as to whether an increased rating of 50 percent is warranted for the Veteran's dysthymic disorder over the course of this appeal; however, the preponderance of the evidence is against a rating in excess of 50 percent.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Regarding hemorrhoids, although anemia was evident in recent treatment records, it was noted following a surgery.  Even considering the Veteran's reported symptomatology, to include rectal pain, anal itchiness, fecal leakage, diarrhea and tenesmus, the Veteran's hemorrhoids are not shown to be characterized with persistent bleeding with secondary anemia and fissures.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a rating in excess of 10 percent for hemorrhoids, as the evidence does not indicate the presence of hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  As the Veteran has displayed a similar level of disability at all times during the pendency of this appeal, a staged rating is not currently warranted.  See Hart, 21 Vet. App. at 505. 

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran, has described symptomatology regarding his dysthymia that includes anger, irritability, depression, sleep difficulties, difficulty concentrating, and periodic self-destructive thoughts.  The Veteran has described symptoms related to his hemorrhoids, to include fecal leakage and itchiness.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating of 50 percent, but no higher, during the course of this appeal for service-connected dysthymic disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an increased rating for service-connected hemorrhoids, currently evaluated as 10 percent disabling, is denied.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


